                  IN THE UNITED STATES DISTRICT COURT
              FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                          CHARLOTTE DIVISION
                       Case No.: 3-20-CV-00412-FDW-DSC

 BALIL AMIR SMITH WALKER,)
                         )
          Plaintiff,     )
                         )
 vs.                     )                              STIPULATED CONSENT
                         )                               PROTECTIVE ORDER
 PSH OPERATORS LLC d/b/a )
 PIEDMONT SOCIAL HOUSE,  )
                         )
          Defendant.     )


       The Parties jointly moved the Court pursuant to Rule 502(d) of the Federal Rules of

Evidence, as well as Local Rule 7.1, for entry of a Stipulated Consent Protective Order

concerning privileged or work-product protected documents.

       UPON GOOD CAUSE SHOWN, IT IS HEREBY ORDERED THAT:

       1.     The production of privileged or work-product protected documents,

electronically stored information (“ESI”) or information, whether inadvertent or otherwise, is

not a waiver of the privilege or protection from discovery in this case or in any other federal,

state, or administrative proceeding. This Order shall be interpreted to provide the maximum

protection allowed by Federal Rule of Evidence 502(d).

       2.     Nothing contained herein is intended to or shall serve to limit a party’s right to

conduct a review of documents, ESI or information (including metadata) for relevance,

responsiveness and/or segregation of privileged and/or protected information before

production.




      Case 3:20-cv-00412-FDW-DSC Document 10 Filed 10/27/20 Page 1 of 2
SO ORDERED.

                       Signed: October 27, 2020




                                Page 2

Case 3:20-cv-00412-FDW-DSC Document 10 Filed 10/27/20 Page 2 of 2
